DETAILED ACTION
This Office Action is in response to Amendment filed 4-7-21.  Claims 1, 3-14, 16-20 are presented for further examination.  Claims 2, 15 have been cancelled as requested by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a non-statutory
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 
Claims 1-20 of instant application 16/680,399 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-15 ofUS Patent 10,476,758 B2. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-15 of US Patent 10,476,758 B2 contain the limitations ofclaims 1-20 of the instant application ‘399 and as such the ‘758 patent anticipates claims 1-20 ofthe ‘399 instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 5, 8-11, 14, 16-18 are rejected under 35 USC 103 as being unpatentable over Tian (US Patent Publication 2009/0177741 A1) in view of Bulut et al. (hereinafter “Bulut”, US Patent Publication 2013/0103844 A1).

As per claims 1, 8, 14, Tian discloses A computer-implemented method, system, and non-transitory computer-readable medium of notifying a networked device of a modification to a data file of a cloud-based file system, comprising: 
receiving a subscription request to obtain notifications ofa actions pertaining to the data file, wherein the subscription request identifies the networked device and a set of actions to the data file that are to prompt the notifications to be transmitted to the networked device (paragraphs [0010, 0059-60, 0104-110]; 

wherein at least one of the set of actions to the data file includes the modification pertaining to the data file comprising an edit to content in the data file by a user account of the cloud-based file system (paragraphs [0010, 0043, 0072]);


identifying an occurrence of an action from the set of actions specified in the subscription request and involving the data file (paragraphs [0059, 0069-70, 0076]); 

responsive to identifying the occurrence of the action from the set of actions involving the data file and in view of the subscription request identifying the networked device, transmitting to the 

Tian does not explicitly disclose:
A cloud-based file system;
the data file that has been previously stored at the cloud-based file system.
However, in an analogous art, Bulut teaches a cloud service platform providing service applications which convey notifications to subscribers.  Subscription requests are allowed based on access privileges with the cloud (paragraphs [0027-28, 0034, 0072-73]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Bulut’s cloud-based file system in Tian’s method providing heartbeat service and confirming the delivery of a notification.

As per claims 2, 15, Tian discloses The computer-implemented method of claim 1, wherein at least one of the set of actions to the data file includes a modification pertaining to the data file (paragraphs [0104-110]).  

As per claims 3, 9, 16, Tian discloses The computer-implemented method of claim 2, wherein the modification pertaining to the data file is associated with an access of the data file (paragraphs [0076, 0106])  


receiving an authorization of the network device to subscribe to receive the notifications of actions to the data file (paragraphs [0052, 0054]); 
recording the authorization of the network device (paragraphs [0054, 0061]); 
determining whether the networked device identified in the subscription request is identified in the recorded authorization, wherein transmitting to the networked device the notification indicating the occurrence of the action involving the data file is responsive at least in part to determining that the networked device identified in the subscription request is identified in the recorded authorization (paragraphs [0060-61, 0070-71, 0075]).  

As per claims 5, 11, 18, Tian discloses The computer-implemented method of claim 4, further comprising: 
recording a subscription based on the subscription request, wherein the subscription identifies the networked device as having subscribed to receive the notifications of actions Atty Docket No. 25832.3164 (L1892C)17pertaining to the data file responsive to an identification of any action from the set of actions specified in the subscription request (paragraphs [0060-61, 0070-71, 0075]).  

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
The Office notes the following argument(s):
Examiner stated that current amendment (i.e. wherein at least one of the set of actions to the data file includes the modification pertaining to the data file comprising an edit to content in the data file by a user account of the cloud-based file system) overcomes the cited references.
In response to:
According to Applicant’s specification, the subscription request may designate a user preference file, image files associated with a particular user, or spreadsheet stored in a designated folder (Specification, paragraph [0027]).
After further review of the Tian reference in respect to Applicant’s specification, Tian teaches modifying the record of permission (content) in the authorization profile database (data file).  The user subscription profile database (data file) can also be modified by changing parameters of the subscription profile (content) (paragraphs [0010, 0043, 0072]).  
Therefore, the combination of Tian and Bulut indeed teaches current amendment wherein at least one of the set of actions to the data file includes the modification pertaining to the data file comprising an edit to content in the data file by a user account of the cloud-based file system.

Allowable Subject Matter
Claims 6-7, 12-13, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




June 19, 2021
/BARBARA B Anyan/Primary Examiner, Art Unit 2457